 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE M. LLOYD-LOVETT (CABN 276256)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          katherine.lloyd-lovett@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12
   UNITED STATES OF AMERICA,                   ) CASE NO: 18-00158 JD
13                                             )
          Plaintiff,                           ) STIPULATION REGARDING REQUEST FOR: (1)
14                                             ) CONTINUANCE OF HEARING DATE AND (2)
      v.                                       ) FINDINGS OF EXCLUDABLE TIME PERIOD
15                                             ) PURSUANT TO SPEEDY TRIAL ACT, AND
   DAHRYL LAMONT REYNOLDS,                       XXXXXXXXXXORDER
                                               ) [PROPOSED]
16                                             )
          Defendant.                           )
17                                             )
                                               )
18

19          Plaintiff United States of America, by and through its counsel of record, the United States
20 Attorney for the Northern District of California and Assistant United States Attorney Katherine M.

21 Lloyd-Lovett, and defendant, by and through his counsel of record, Joyce Leavitt, and advisory counsel,

22 Alanna Coopersmith, hereby stipulate as follows:

23          1.     A change of plea or trial setting hearing is presently scheduled for May 1, 2019, at 3:00
24 p.m. before the Honorable James Donato. However, defense counsel Joyce Leavitt is unavailable on

25 May 1, 2019. Accordingly, the parties jointly stipulate and request that the hearing be continued to May

26 22, 2019, at 10:30 a.m. The parties additionally stipulate and agree that the time between April 24,

27 2019, and May 22, 2019, should be excluded for effective preparation of counsel and continuity of

28 counsel under the Speedy Trial Act.

     STIPULATION SEEKING CONTINUANCE AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 18-00158 JD
 1          2.      As a result of the parties’ appearance on December 12, 2018, Ms. Coopersmith was

 2 appointed as advisory counsel for the defendant. As described in the parties’ prior stipulation excluding

 3 time, filed at Docket 26, Ms. Coopersmith is engaged in gathering financial records and requires

 4 additional time to review and analyze discovery, meet with defendant, and discuss the case with

 5 defendant. The parties believe that a continuance will allow for the continued review of discovery and

 6 for Ms. Coopersmith to discuss potential resolution of this case with the defendant. Moreover, time is

 7 excludable for the unavailability of defense counsel on the currently-set date.

 8          3.      Counsel for defendant also represents that failure to grant the continuance would deny

 9 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
10 Counsel for defendant agrees that the requested exclusion of time is not based on congestion of the

11 Court’s calendar, lack of diligent preparation on the part of the attorney for the government or the

12 defense, or failure on the part of the attorney for the government to obtain available witnesses. Thus, the

13 time period from April 24, 2019, through May 22, 2019, is excludable pursuant to 18 U.S.C. §§

14 3161(h)(7)(A) and (h)(7)(B)(iv).

15          4.      The parties further stipulate and agree that the ends of justice served by excluding the

16 time from April 24, 2019, through May 22, 2019, from computation under the Speedy Trial Act

17 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

18 (B)(iv).

19          The undersigned Assistant United States Attorney certifies that she has obtained approval from

20 counsel and advisory counsel for the defendant to file this stipulation and proposed order.

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

     STIPULATION SEEKING CONTINUANCE AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 18-00158 JD
 1         IT IS SO STIPULATED.

 2 DATED: April 3, 2019                         DAVID L. ANDERSON
                                                United States Attorney
 3
                                                         /s/                  ___
 4                                              KATHERINE M. LLOYD-LOVETT
                                                Assistant United States Attorney
 5

 6 DATED: April 3, 2019                                  /s/              ___
                                                JOYCE LEAVITT
 7                                              Counsel for Defendant REYNOLDS

 8 DATED: April 3, 2019                                 /s/                ___
                                                ALANNA COOPERSMITH
 9                                              Advisory Counsel for Defendant REYNOLDS

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION SEEKING CONTINUANCE AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 18-00158 JD
 1                                           XXXXXXXXXX
                                             [PROPOSED] ORDER

 2          The Court has read and considered the Stipulation Regarding Request for Continuance of

 3 Hearing Date and Findings of Excludable Time Period Pursuant to Speedy Trial Act, filed by the parties

 4 in this matter. The Court hereby finds that the Stipulation, which this Court incorporates by reference

 5 into this Order, demonstrates facts that provide good cause for a finding of excludable time pursuant to

 6 the Speedy Trial Act, 18 U.S.C. § 3161.

 7          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 8 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would deny

 9 defense and government counsel the reasonable time necessary for effective preparation and continuity
10 of counsel, taking into account the exercise of due diligence.

11          THEREFORE, FOR GOOD CAUSE SHOWN:

12          The change of plea or trial setting hearing presently scheduled for May 1, 2019, is continued to

13 10:30 a.m. on May 22, 2019. The time period of April 24, 2019, to May 22, 2019, inclusive, is excluded

14 in computing the time within which the trial must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A)

15 and (h)(7)(B)(iv). Nothing in this Order shall preclude a finding that other provisions of the Speedy

16 Trial Act dictate that additional time periods are excluded from the period within which trial must

17 commence. Moreover, the same provisions and/or other provisions of the Speedy Trial Act may in the

18 future authorize the exclusion of additional time periods from the period within which trial must

19 commence.

20          IT IS SO ORDERED.

21

22 DATED: ___________________
          April 4, 2019                                                  ___________________________
                                                                 HON. JAMES DONATO
23                                                               UNITED STATES DISTRICT JUDGE

24

25

26

27

28

     STIPULATION SEEKING CONTINUANCE AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 18-00158 JD
